    Case 1:20-cr-00011-H-BU Document 27 Filed 05/15/20            Page 1 of 1 PageID 60



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 1:20-CR-011-01-H

RODNEY GREGORY CARR (I),
     Defendant.

                  ORDER ACCEPTING REPORT AND RECOMMEI\DATION
                     OF THE I'NITED STATES MAGISTRATE JUDGE
                           CONCERI{ING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

ofa Plea of Guilty, the Consent ofthe Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          oorra.v,uy   !{1Jozo.


                                             J     S   WESLEY HENDRIX
                                                        STATES DISTRICT JUDGE
